IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF CALIFORNIA

 

 

 

 

[Henry Jones
Plaintiff(s)
No. |5.
VS. 0. 12:13-ev-0451-AC
B Kuppinger, et al, REQUEST FOR AUTHORITY TO INCUR
COSTS (APPOINTED COUNSEL) AND
Defendants. REQUEST FOR PAYMENT
/

 

 

 

REQUEST OF PRO BONO FOR PRE-APPROVAL OF EXPENDITURES

Complete this form and return it to the court (with two copies) for approval prior to incurring the
cost for which reimbursement is requested.

 

I, |Chijioke tkonte , attomey for plaintiff(s), declare as follows:

I was appointed to represent plaintiff(s) in this action on [May 25, 2018 , by the
Honorable [Allison Claire , United States District Judge/Magistrate Judge.

I believe that the following course of action is reasonably necessary to the prosecution of this
action:

 

 

Round trip plane fare from BUR to SMF for expert deposition ($257.96). Deposition transcripts for Galen
Church, Aaron Konrad, and Lenard Vare ($1,214.75). Witness fee for Eilya Moghaddam, M.D. ($70.16), Cost of
mailing the subpoena to USM for service ($25.50). Return of plaintiff's documents upon relief by the court
($20.00).

Counsel seeking reimbursement must support all claimed expenses by submitting invoices, receipts or similar
documentation. Without such documentation, counsel will not be reimbursed.

I have made reasonable inquiry and believe that the cost of this course of action will not exceed
the amount of $ |1,588.37

I therefore request that this court authorize the expenditure in an amount not to exceed that stated
above for the completion of this contemplated course of action.

 
REQUEST OF PRO BONO FOR PRE-APPROVAL OF EXPENDITURES - PAGE 2

The following payments of costs have been heretofore approved in this matter:

 

Case Number: [2:1 3-cv-0451-AC

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Amount Amount
Approved Purpose Paid
$3,500.00 | Expert witness fee (Lenard Vare). $6,000.00
[521 6.00 [Travel expenses (Previously appointed counsel Greg Mullanax). $1 32.84
I declare under penalty of perjury that the foregoing is true and correct.
Signed this |gth day of |December ,20/19 — , at |Los Angeles , California.

 

Attorney for Plaintiff(s)

The above expenditure is A Approved

 

Denied
Or,

Good cause appearing therefore, this matter is set for discovery conference, pursuant
to rule , on , at , __-M. in Courtroom
Number
Dated: | / ae)

 

AN

 

Che-

United States District Judge/Magistrate Judge

 

 

 
